Case: 12-13780    Date Filed: 02/06/2013   Page: 1 of 2

                                                           [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-13780
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:10-cv-00088-WSD



JCDE AIR, INC.,

                                         Plaintiff -Counter Defendant -Appellee,

                                    versus

FLIGHTWORKS, INC.,

                                         Defendant-Counter Claimant -Appellee,

                                    versus

SCOTT BEALE,

                                                Interested Party - Appellant.
                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                              (February 6, 2013)
              Case: 12-13780     Date Filed: 02/06/2013    Page: 2 of 2

Before HULL, JORDAN and FAY, Circuit Judges.

PER CURIAM:

      This is an appeal challenging the finding of the district court that Scott

Beale, as a non-party, was guilty of civil contempt and the additional requirement

that he pay for attorneys’ fees and expenses as a contempt sanction. The rulings

are affirmed for the reasons set forth in the OPINION and ORDER dated June 18,

2012 and the ORDER dated October 26, 2011.

      AFFIRMED.




                                          2